910 N.E.2d 97 (2009)
In re S.C., a Minor
(People State of Illinois, respondent,
v.
Connie C., petitioner).
No. 108604.
Supreme Court of Illinois.
July 23, 2009.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Third District, is instructed to vacate its order in People v. Connie C., case No. 3-09-0236 (04/06/09), denying Connie C.'s motion for leave to file a late notice of appeal. The appellate court is instructed to allow the appeal and consider the appeal on the merits.